[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties were married on March 30, 1985 at New Haven, Connecticut.
All jurisdictional requirements have been met.
The marriage of the parties has broken down irretrievably and the same is hereby dissolved.
The court has considered the statutory criteria contained in Connecticut General Statutes 46b-81 and 46b-82 and enters the following orders.
1. The property located at 1493 State Street, New Haven, Connecticut is awarded to the defendant. 2. The defendant shall pay the plaintiff $35,000.00 together with six percent interest in the following manner; $15,000.00 shall be paid on or before July 1, 1991 and the balance shall be paid on or before July 1, 2001. The entire amount due, or balance remaining thereon shall be immediately due upon the sale of the property at 1493 State Street, New Haven, the death of the defendant, the defendant's remarriage or the property no longer being used as the defendant's primary residence. 3. The defendant shall execute a mortgage note and deed in favor of the plaintiff in the amount of $35,000.00 secured by the property at 1493 State Street, New Haven. 4. The plaintiff shall cooperate in making available to the defendant, at his own cost, medical insurance available through her employment for as long as the law allows. 5. Each party shall be responsible for the obligations listed on their financial affidavits and indemnify and hold the other harmless thereon.
ELAINE GORDON, JUDGE